869 So. 2d 1229 (2004)
Anthony HOUSE, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-3869.
District Court of Appeal of Florida, Second District.
March 26, 2004.
VILLANTI, Judge.
Anthony House, Jr., challenges the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion, House raised four grounds for relief. Because the trial court failed to address the claim raised in ground four, we reverse and remand on this ground. We affirm grounds one, two and three without comment.
In his motion, House alleged that his trial counsel misadvised him that he would be sentenced, as a youthful offender, to four years in prison and two years of probation. House was actually sentenced to ten years in prison. In its order denying the motion, the trial court mentioned that House raised this issue, but the trial court then failed to address it.
We therefore reverse and remand for further proceedings. If the trial court again summarily denies House's motion, it shall attach those portions of the record which refute his claim.
Affirmed in part; reversed and remanded in part.
STRINGER and KELLY, JJ., Concur.